By the Court.
Ingraham, First J.
It does not appear that any motion for a new trial has been made before the judge who tried the cause, where strictly the case should have been first heard, but as Judge Woodruff will not be able to hear that motion now, we will dispose of it on appeal.
*512The objection to the plaintiffs’ recovery is, that the notes in suit were given for the debt of another, and, therefore, are void by the statute of'frauds.
The evidence does not show that the notes were a promise to pay the debt of another. It is true they were given for other notes which the plaintiffs held, drawn by William E. Keyes, but the moment these notes were given, and the order of the plaintiffs to deliver the notes of William E. Keyes was given to the defendant, the plaintiffs ceased to have any claim against William, and the defendant became the creditor. It was a purchase, by the defendant, of the debt which the plaintiffs had against William E. Keyes, and the defendant’s notes were given in payment.
There is no ground whatever upon which the statute of frauds can be made applicable to these notes under the evidence, and the judgment should be affirmed.
•Judgment affirmed.